Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 20, 2018

The Court of Appeals hereby passes the following order:

A19D0219. CODY GLENN BROUSSARD v. THE STATE.

      Cody Glenn Broussard, acting pro se, filed a motion to dismiss his indictment.
The trial court denied the motion on October 2, 2018. On November 29, 2018,
Broussard filed this application for discretionary appeal. We lack jurisdiction for a
number of reasons.
      First, Broussard’s application is untimely. An application for discretionary
appeal must be filed within 30 days of the entry of the order or judgment to be
appealed. See OCGA § 5-6-35 (d). The requirements of OCGA § 5-6-35 are
jurisdictional, and this Court cannot accept an application for appeal not made in
compliance therewith. See Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989). Here, Broussard’s application was filed 58 days after the order he seeks to
appeal was entered, and we therefore lack jurisdiction to consider this application.1
      Second, the application must be dismissed based on Broussard’s failure to
follow the interlocutory appeal procedures. The order on its face denies a motion to
dismiss an indictment, which normally is an interlocutory order requiring compliance
with OCGA § 5-6-34 (b) because the case remains pending in the trial court, and
Broussard has not included a judgment of conviction with his application materials
indicating his case has concluded. Thus, Broussard’s failure to comply with these


      1
        Though Broussard attempted to file this application on November 7, 2018, his
application was returned because he failed to sign his documents and include a
certificate of service in violation of Court of Appeals Rule 6. I note that this filing
also would have been untimely.
procedures, or include documents indicating that the case no longer remains pending
in the trial court, deprives us of jurisdiction over this application. Boyd v. State, 191
Ga. App. 435, 435 (383 SE2d 906) (1989).
      To the extent that Broussard has already been convicted under the indictment
complained of and his motion to dismiss the indictment was, in substance, a motion
to vacate or set aside his convictions (which cannot be ascertained given the sparse
application materials), this application must also be dismissed. The Supreme Court
has made clear that a motion seeking to challenge an allegedly invalid or void
judgment of conviction “is not one of the established procedures for challenging the
validity of a judgment in a criminal case” and that an appeal from the denial of such
a motion is subject to dismissal. Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150)
(2010). Because Broussard is not authorized to collaterally attack his convictions in
this manner, this application is hereby DISMISSED. See id.; Harper v. State, 286 Ga.
216, 218 (1) & (2) (686 SE2d 786) (2009); Matherlee v. State, 303 Ga. App. 765, 766
(694 SE2d 665) (2010).
      Accordingly, this Court lacks jurisdiction to consider this application, and it
is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/20/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.